Citation Nr: 1532311	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-24 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a hearing loss disorder of the right ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1963 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

The issue of service connection for a bilateral hearing loss disorder was previously presented to the Board in September 2012, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

On the June 2010 VA Form 9, the Veteran requested a personal hearing at the RO before a Veterans Law Judge.  This request was withdrawn in April 2012, however, prior to any such hearing being held.  

In a January 2013 rating decision, the Veteran was awarded service connection for hearing loss of the left ear.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Thus, the only remaining issue before the Board is entitlement to service connection for a hearing loss disorder of the right ear.  

The Board also notes that during the pendency of this appeal, the Veteran changed his accredited representation before VA.  His new representative is noted on the first page of this decision.  


FINDINGS OF FACT

1.  Hearing loss of the right ear was noted at the time the Veteran was examined for service entrance in September 1963.  

2.  The Veteran's pre-existing hearing loss disorder of the right ear did not increase in severity during or as a result of active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a hearing loss disorder of the right ear have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice in the form of a June 2008 and September 2012 letters which informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an initial rating and effective date for an award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  This VCAA notice was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  VA is not aware, and the Veteran has not alleged, the existence of any additional outstanding pertinent records.  

The Veteran was also afforded a VA medical examinations and/or medical opinions in October 2008 and October 2012.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103 , 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks service connection for a hearing loss disorder of the right ear.  He asserts he has hearing loss as a result of his noise exposure during service, to include exposure to aircraft engine noise.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system (including sensorineural hearing loss), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, organic diseases of the nervous system are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus are considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Regarding hearing loss disorders, the Board notes that prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  The ASA pure tone thresholds as noted in the Veteran's service treatment records are represented by the value not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.

On examination for service entrance in September 1963, pure tone thresholds, in decibels, for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
-10(0)
5(15)
35(45)
35(40)

The Veteran, on his concurrent report of medical history, denied any history of running ears and ear, nose, or throat trouble.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  The term "noted" denotes only such defects, infirmities, or disorders as are recorded in examination reports at service entrance examination, acceptance, and enrollment.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

In the present case, the presumption of soundness does not apply to the current disability on appeal, as a hearing loss disorder of the right ear was clearly noted on examination at service entrance.  Thus, service connection on a direct basis as having been incurred is service is not warranted.  VA must nevertheless consider entitlement to service connection based on aggravation.  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a). 

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under § 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions.  See 38 C.F.R. § 3.304(b); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

In September 1966, the Veteran sought treatment for an earache of one day's duration.  Probable early serous otitis was diagnosed.  

On examination for service separation in January 1968, pure tone thresholds, in decibels, for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
15(25)
30(40)
40(45)

The Board notes that although this examination was conducted after November 1967, the record specifies that ASA units were used; hence, the results have been converted in parentheses to the comparable ISO-ANSI units.  The Veteran, on his concurrent report of medical history, again denied any history of running ears and ear, nose, or throat trouble.  

Upon receipt of his claim, a VA audiological examination was afforded the Veteran in October 2008.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
65
60

The average pure tone threshold value was 44dBs for the right ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  Hearing acuity was described as normal to moderately severe hearing loss.  Regarding the etiology of any current hearing loss, the examiner reviewed the claims file, to include the Veteran's service treatment records, in conjunction with the examination.  The examiner noted the Veteran's history of hearing loss noted at service entrance, as well as in-service noise exposure, as conceded by VA.  Regarding the current hearing loss, the examiner found no evidence of aggravation in service, as no threshold shift was present in the record.  The examiner opined that the current hearing loss was "most likely" due to his history of pre-existing hearing loss, as well as aging, hypertension, and occupational and recreational noise exposure post-service.  

A second VA audiological opinion, with addendum, was obtained in October 2012.  The claims file was reviewed by the VA audiologist who had examined the Veteran in October 2008.  The Veteran was not examined, however.  After reviewing the claims file, the examiner noted a slight worsening of hearing acuity at some levels for the right ear, but also some improvement at other levels.  Overall, the examiner did not consider this change to be evidence of a sustained threshold shift of the hearing acuity of the right ear during service, due to the minimal degree of change during service.  Thus, the examiner found it less likely than not the Veteran's pre-existing hearing loss of the right ear underwent a sustained threshold shift during service.  

Having considered the entirety of the record, the Board finds the preponderance of the evidence to be against a finding of any permanent increase in the severity of the Veteran's hearing loss disorder of the right ear during service, and service connection for aggravation of such a disorder during service must be denied.  In considering whether the Veteran's hearing loss of the right ear was aggravated in service, the Board must weigh the VA audiologist's October 2008 and October 2012 opinions versus the Veteran's own contentions.  The Board notes that the VA audiologist rendered a competent medical opinion after both examination of the Veteran and review of the record.  The examiner also cited to specific records within the claims file and supported the opinion with a thorough rationale.  This medical opinion is uncontroverted in the record and is considered highly probative by the Board.  

The Veteran himself asserted in his written statements that his hearing loss of the right ear was aggravated during service, as he was exposed to such acoustic trauma as aircraft engines.  VA acknowledges some exposure to acoustic trauma during service, and recognizes that service connection has already been awarded for hearing loss of the left ear.  Nevertheless, while he is competent to report such symptomatology as a perceived decline in hearing acuity, he is not competent to assert that a permanent increase in the severity of a hearing loss disorder occurred in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of a current diagnosis of a hearing loss disorder of the right ear is not competent in the present case, because the Veteran is not competent to diagnosis the aggravation of a pre-existing hearing loss disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  While he is competent to testify regarding such observable symptomatology as a decline of hearing acuity, he is not competent to testify regarding the internal workings of the ear.  The Veteran has also not reported a medical opinion told to him by a competent expert, and his assertions have not later been corroborated by a competent expert.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a hearing loss disorder of the right ear, as no such disorder was either incurred in or aggravated by service, and this claim must therefore be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a hearing loss disorder of the right ear is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


